                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19–CV–260–BR

JUDSON WITHAM,                      )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )              ORDER
                                    )
TERRENCE BOYLE, et al.,             )
                                    )
      Defendants.                   )
____________________________________)

       This matter is before the court on Judson Witham’s (“plaintiff”) 31 December 2019 pro

se motion for removal and to change venue. (DE # 17.)

       On 23 October 2019, this court adopted Magistrate Judge Robert B. Jones, Jr’s

Memorandum and Recommendation, thereby dismissing plaintiff’s complaint. At that time,

plaintiff’s case was closed. Plaintiff’s motion is DENIED.

       This 24 February 2020.




                                     __________________________________

                                                   W. Earl Britt
                                                   Senior U.S. District Judge
